
	
		I
		111th CONGRESS
		1st Session
		H. R. 2732
		IN THE HOUSE OF REPRESENTATIVES
		
			June 4, 2009
			Mr. McClintock (for
			 himself, Mr. McKeon,
			 Mr. Kline of Minnesota,
			 Mr. Jordan of Ohio,
			 Mr. Chaffetz,
			 Ms. Fallin,
			 Mr. Bartlett,
			 Mr. Marchant,
			 Mr. Hensarling,
			 Mr. Hunter,
			 Mr. Shadegg,
			 Mr. Pitts,
			 Mrs. Blackburn,
			 Mr. Lee of New York,
			 Mr. Campbell,
			 Mr. Bilbray, and
			 Mr. Rooney) introduced the following
			 bill; which was referred to the Committee
			 on Education and Labor
		
		A BILL
		To amend the National Labor Relations Act to permit
		  employers to pay higher wages to their employees.
	
	
		1.Short titleThis Act may be cited as the
			 Rewarding Achievement and
			 Incentivizing Successful Employees Act or the
			 RAISE Act.
		2.Payment of higher
			 wagesSection 9(a) of the
			 National Labor Relations Act (29 U.S.C. 159(a)) is amended—
			(1)by inserting
			 (1) after (a); and
			(2)by adding at the
			 end the following:
				
					(2)Notwithstanding a
				labor organization’s exclusive representation of employees in a unit, or the
				terms and conditions of any collective bargaining contract or agreement then in
				effect, nothing in either—
						(1)section 8(a)(1) or
				8(a)(5), or
						(2)a collective
				bargaining contract or agreement renewed or entered into after the date of
				enactment of the RAISE Act,
						shall
				prohibit an employer from paying an employee in the unit greater wages, pay, or
				other compensation for, or by reason of, his or her services as an employee of
				such employer, than provided for in such contract or
				agreement..
			
